DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/24/21 and 1/12/22 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (US Pub. 2014/0169824.)
	Regarding claim 16, Seto (fig. 1A) discloses an image forming apparatus 100 comprising: a main body housing 100A having an opening 22A (fig. 2B); an intermediate transfer belt 5 (fig. 1A); a drum cartridge 7 (fig. 3) attachable to and detachable from the main body housing in an axial direction through the opening, the drum cartridge being positioned below the intermediate transfer belt 5 (fig. 4) in a state where the drum cartridge is attached to the main body housing (fig. 2B), the drum cartridge including: a photosensitive drum 1 rotatable about a drum axis extending in the axial direction (par. 0028, fig. 4); and a developing cartridge 4 attachable to and detachable from the main body housing in the axial direction through the opening (figs. 2B), the developing cartridge being positioned below the intermediate transfer belt 5 in a state where the developing cartridge is attached to the main body housing (fig. 4), the developing cartridge including: a developing frame 47 configured to accommodate therein toner (par. 0046), the developing frame having a first outer surface (i.e. left side in Y direction, fig. 3) and a second outer surface (i.e. right side in Y direction, fig. 3) positioned apart from the first outer surface in the axial direction (Y direction, fig. 3), the second outer surface being closer to the opening than the first outer surface in the axial direction in a state where the developing cartridge is attached to the main body housing (fig. 2B); a developing roller 42 rotatable about a developing axis extending in the axial direction (fig. 4); a developing electrode 84b electrically connected to the developing roller, the developing electrode being positioned at the first outer surface; and a developing memory 200 configured to store information therein (par. 0063), the developing memory being positioned at the first outer surface (par. 50, fig. 3.)  
Regarding claim 17, Seto discloses wherein the developing cartridge includes a developing coupling 46 configured to receive driving force for rotating the developing roller (par. 50), the coupling being positioned at the first outer surface (fig. 3.)  
Regarding claim 18, Seto discloses wherein the drum cartridge includes: a drum frame 43 (fig. 3) rotatably supports the photosensitive drum, the drum frame including a first side wall (i.e. left side wall in Y direction, fig. 3) and a second side wall (i.e. right side wall in Y direction, fig. 3) positioned apart from the first side wall in the axial direction, the second side wall being positioned closer to the opening than the first side wall in the axial direction in a state where the drum cartridge is attached to the main body housing (fig. 2B); a charger 2 (par. 45, fig. 4); and a drum electrode 84a electrically connected to the charger, the drum electrode being positioned at the first side wall (par. 50, fig. 3).  
Regarding claim 19, Seto discloses wherein the drum cartridge includes a drum memory 200 capable of storing therein information related to the drum cartridge.  
Regarding claim 20, Seto discloses wherein the drum memory is positioned at the first side wall (fig. 3.)  
Regarding claim 21, Seto discloses wherein the drum cartridge includes a drum coupling 46 configured to receive driving force for rotating the photosensitive drum, the drum coupling being positioned at the first side wall (fig. 3).  
Regarding claim 22, Seto discloses wherein the drum cartridge is configured to be arrayed with the developing cartridge in an orthogonal direction orthogonal to the axial direction in a state where the drum cartridge and the developing cartridge are attached to the main body housing (figs. 2B and 3.)  
Regarding claim 23, Seto discloses wherein the main body housing includes a developing terminal configured to be in contact with the developing electrode in a state where the developing cartridge is attached to the main body housing (par. 50.)  
Regarding claim 24, Seto discloses a developing guide 43b (par. 0059) configured to guide attachment and detachment of the developing cartridge to and from the main body housing (fig. 2B), the developing guide being movable together with the developing cartridge between a first position where the developing roller is in contact with the photosensitive drum and a second position where the developing roller is separated from the photosensitive drum.  
Regarding claim 25, Seto discloses wherein the developing guide includes a developing memory terminal 104 configured to be in contact with the developing memory in a state where the developing cartridge is attached to the main body housing (par. 0068.) 
Regarding claim 26, Seto discloses wherein the photosensitive drum 1 is positioned at an upper end portion of the drum cartridge in a state where the drum cartridge is attached to the main body housing (fig. 4), and wherein the developing roller 42 is positioned at an upper end portion of the developing cartridge in a state where the developing cartridge is attached to the main body housing (fig. 4).  
Regarding claim 27, Seto discloses a cover 21 movable between an open position where the cover opens the opening and a closed position where the cover closes the opening, wherein the developing guide is configured to move from the second position to the first position in accordance with movement of the cover from the open position to the closed position (par. 0058.)  
Regarding claims 28 and 37, Seto further discloses a charger 2 (par. 0028); a drum electrode electrically connected to the charger, the drum electrode 84a being positioned at the first side wall (fig. 3; and a drum memory 200 capable of storing therein information related to the drum cartridge (par. 0063), the drum memory positioned at the first side wall (fig. 3).  
Regarding claim 29, Seto discloses wherein the developing unit is attachable to and detachable from the main body housing in the axial direction through the opening (fig. 3.)  
Regarding claims 30 and 38, Seto discloses wherein the drum electrode 84a is positioned above the drum memory 200 in a state where the drum cartridge is attached to the main body housing (fig. 3.)  
Regarding claims 31 and 39, Seto discloses wherein the drum cartridge includes a drum coupling 46 (fig. 3) configured to receive driving force 5U.S. Patent Application Serial No. 17/484,603 for rotating the photosensitive drum, the drum coupling being positioned at the first side wall (fig. 3.)  
Regarding claims 32 and 40, Seto discloses wherein the drum coupling 46 is positioned above the drum electrode 84a and the drum memory 200 in a state where the drum cartridge is attached to the main body housing (fig. 3.)  
Regarding claims 33 and 41, Seto discloses wherein the drum electrode 84a is positioned above the drum memory 200 in a state where the drum cartridge is attached to the main body housing (fig. 3.)  
Regarding claims 34 and 42, Seto discloses wherein the drum cartridge is configured to be arrayed with the developing unit in an orthogonal direction orthogonal to the axial direction in a state where the drum cartridge is attached to the main body housing (see fig. 2B.)  
Regarding claim 35, Seto discloses wherein the developing unit includes a developing frame 47a configured to accommodate therein toner (fig. 4.)
Regarding claim 36, Seto discloses wherein the drum cartridge 7 is attachable to and detachable from the main body housing in the axial direction through the opening in a state where the developing unit 6 is in the main body housing (fig. 2B.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852